OPINION — AG — ** MORTGAGOR — RELEASE — DESCRIPTION ** IF AN INSTRUMENT OF CONVEYANCE, ENCUMBRANCE, OR RELEASE OF ENCUMBRANCE, WHICH IS PRESENTED TO A COUNTY CLERK FOR RECORDING AS INSTRUMENT AFFECTING REAL PROPERTY IN THE COUNTY, DOES NOT, BY ITS OWN TERMS, DESCRIBE SPECIFIC REAL PROPERTY IN THE COUNTY, IT MAY (IF PROPERLY EXECUTED AND ACKNOWLEDGED) BE RECORDED IN THE " MISCELLANEOUS " RECORDS OF INSTRUMENTS AFFECTING REAL PROPERTY AND BE INDEXED IN THE " ALPHABETICAL " INDEXES TO SUCH " MISCELLANEOUS " INSTRUMENTS (IN THE " DIRECT " INDEX THEREOF IN THE NAME OF THE ONE EXECUTING SUCH INSTRUMENT, AS " GRANTOR " AND IN THE " INDIRECT " INDEX TO SUCH INSTRUMENT IN THE NAME OF THE GRANTEE NAMED IN AN INSTRUMENT OF CONVEYANCE OR ENCUMBRANCE, OR IN THE NAME OF THE ENCUMBRANCER IN AN INSTRUMENT RELEASING AN ENCUMBRANCE, IF GIVEN, IN SUCH INSTRUMENT, AS PROVIDED IN 19 O.S. 298 [19-298], BUT NOT BE INDEXED IN THE " NUMERICAL " INDEX TO INSTRUMENTS AFFECTING REAL PROPERTY IN THE COUNTY. (BOOKS, RECORDS, COUNTY RECORDS, REGISTER OF DEEDS, INDEX) CITE: 19 O.S. 287 [19-287], 19 O.S. 291 [19-291], 19 O.S. 298 [19-298] (JANES C. HARKIN)